DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 01/25/2022 has been entered. Claims 2 and 6 have been cancelled. Claims 1, 3-5, and 7-9 are pending in the Application.

Allowable Subject Matter
Claims 1, 3-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. The known prior arts fail to explicitly disclose “the first slave is configured to, at a timing when a return timing of a first response for the first request is finalized, transmit finalization information indicating that the first response for the first request is finalized to the determination unit as notification, in a case of receiving the finalization information from the first slave, the determination unit calculates a return timing of the first response and a return timing of a second response to the second request based on given information, and in a case where it is guaranteed that the return timing of the second response comes after the return timing of the first response, the transfer is permitted” in combination with other limitation found in the independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184